Citation Nr: 1022194	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the thoracic spine with Muscle Group XX 
involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from December 1978 to 
July 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO denied a 
rating in excess of 20 percent for residuals of a gunshot 
wound to the thoracic spine.  The Veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) January 2006.  

In May 2006, the Veteran testified during a Board hearing 
before a Veterans Law Judge at the RO; a transcript of the 
hearing is of record.

In December 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in a July 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, for further 
action.  VA will notify the appellant when further action, on 
his part, is required.


REMAND

As mentioned above, in May 2006, the Veteran testified during 
a Board hearing before a Veterans Law Judge; however, the 
Veterans Law Judge that presided over that hearing is no 
longer employed by the Board.  The law requires the Veterans 
Law Judge who conducted the hearing to participate in the 
decision on appeal.  
38 C.F.R. § 20.707 (2009).  Therefore, in January 2010, the 
Board sent the Veteran a letter informing him of this and 
offering him another hearing before a Veterans Law Judge that 
will ultimately decide this appeal.  In February 2010, the 
Veteran responded and requested another hearing before a 
Veterans Law Judge at the RO (i.e., Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the RO schedules Travel Board hearings, a remand 
of this matter is warranted to schedule the desired hearing 
in accordance with the Veteran's request.

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing for the Veteran at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  Thereafter, the claims file 
should be returned to the Board pursuant 
to current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


